985 F.2d 576
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Edward Javier SILVA, Defendant-Appellant.
No. 92-50426.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 27, 1993*Decided Feb. 5, 1993.

Before REINHARDT, CYNTHIA HOLCOMB HALL and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Edward Javier Silva appeals his sentence under the Sentencing Guidelines following his guilty plea to three counts of unarmed bank robbery in violation of 18 U.S.C. § 2113(a).   Silva contends that the district court erred by refusing to depart downward from the applicable sentencing range based on lack of youthful guidance.   We dismiss the appeal.


3
A district court's discretionary refusal to depart downward from the Guidelines is not reviewable on appeal.   United States v. Robinson, 958 F.2d 268, 272 (9th Cir.1992).


4
At Silva's sentencing hearing, the district court stated:


5
I do not find an adequate factual basis in this case to depart downward for lack of youthful guidance.   And in any event the court would not exercise its discretion and it would refuse to depart downward for that reason.


6
The law in this circuit is clear that where, as here, the district court exercises its disretion when it declines to depart downward, we have no jurisdiction to review this decision.   See id.;  see also United States v. Morales, 898 F.2d 99, 103 (9th Cir.1990).


7
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3